UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 144NOTICE OF PROPOSED SALE OF SECURITIESPURSUANT TO RULE 1933ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. OMB APPROVAL OMB Number: 3235-0101Expires: March 31, 2011Estimated average burden hours per response..... 2.00 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER 1 (a) NAME OF ISSUER (Please type or print) Acme United Corporation (b) IRS IDENT. NO. 06-0236700 (c) S.E.C. FILE NO. 01-07698 WORK LOCATION 1 (d) ADDRESS OF ISSUERSTREET 60 Round Hill Road CITYSTATEFairfield CT ZIP CODE 06824 (e) TELEPHONE AREA CODENUMBER (203)254-6060 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD Brian Olschan (b) RELATIONSHIP TO ISSUER President and Chief Operations Officer (c) ADDRESS STREET CITY STATE ZIP CODE 60 Round Hill Road, Fairfield, CT 06824 INSTRUCTION: The person filing this notice should contact the issuer to obtain the I.R.S.
